Eobinson, J.
(dissenting). This is an action by the village of Ashley to compel defendant to remove a small office building on the ground that it is within the fire limits prescribed by the village ordinance. The court gave judgment for defendant, and the village appeals.
The building is used for a lumber office. It is 14x20 feet wide with 8-foot posts. There is no showing that it is dangerous to any building. Defendant avers that it is not in any way dangerous to any building, and that the ordinance is unreasonable and void, and that it unjustly discriminates against defendant by reason of the fact that it applies only to the south half and not to the north half of block 13. It is shown that on the north half there is a frame livery barn 50x128 feet, and a frame auto garage 32x100 feet in which gasolene and other inflammable materials are stored, while on the south half of block 13, there is only the small office building and the lumber yard of the defendant. The south half of block 13 is owned and occupied by defendant. It is bounded on the north by a 20-foot alley which separates it from the north half and *532on the west by Sixth street, on the east by Seventh street, and on the south by Main street, which is 100-feet wide, and on those streets there are no buildings of consequence facing defendant’s property.
The questions presented are: (1) Had the village power to pass an ordinance limiting the right to erect frame buildings? (2) When apjdied to the building in question and other buildings on block 13, is the ordinance fair and reasonable? (3) Do the facts present a case for equitable relief ?
The history and origin of equity jurisprudence show that it was not extended to cats and dogs and other petty matters beneath the just consideration of a sovereign monarch. The original petitions were first addressed to the monarch himself, and then to the high chancellor, who acted as the direct representative of the Crown. The purpose of the monarch and the chancellor was to give relief only in cases of gross fraud, accident, or mistake, and to relieve from the hardships of certain penalties and forfeitures and from some severities of the law; to grant relief only on equitable principles and in cases appealing to the conscience of the chancellor as a court of equity and a court of conscience.
In this case the evidence fails to show any necessity for equitable relief, because the building is so small' that it can hardly be called a building any more than a dog house, and then it is so far removed from other buildings that it is in no wise dangerous. The construction of so low and small a building at such a place was at most á technical disregard of the ordinance which does not call for equitable relief, and it should be considered that farmers coming into the little village to buy lumber should not have to go far into the country to find a lumber office. Then it appears that the statute does not, by express words or by necessary implication, give to villages the power to limit the construction of wooden buildings.
Cities are given power “to prescribe the thickness, strength and manner of constructing stone, brick and other buildings and the construction of fire escapes therein, and to provide for the inspection of all buildings within the city limits. To prescribe the limits within which wooden buildings shall not be erected or placed, or repaired without permission.” Comp. Laws 1913, § 3599, subds. 46 and 47.
Villages have power “to organize fire companies, hook and ladder companies ... to provide all necessary apparatus for the extinguish*533ment of fires to make owners of buildings provide ladders and fire buckets, ... to regulate the storage of gunpowder and other material; to direct the construction of a place for the safe deposit of ashes; . . . to regulate the manner of putting up stoves ... to prevent out-fires and the use of fireworks and the discharge of firearms, . . . and generally to establish other [such like] measures of prudence for the prevention or extinguishment of fires as it shall deem proper.”. Comp. Law's 1913, § 3861, subd. 3.
Counsel for plaintiff places great strength upon the concluding phrase, “generally to establish other measures of prudence,” etc., as if such words give to the villages the same powers given to cities; but, under a well-known rule of law, the concluding words following and enumerating list of powers refer only to other such like and similar powers.
Villages are often sparsely settled. The buildings are few and cheap and far apart, and, hence, it does not seem that the legislature thought it wise to give villages power to prescribe fire limits. The statute provides that any incorporated village having a population of not less than 500 inhabitants may become an incorporated city. § 3552. Hence, it is an easy matter for a village of over 500 inhabitants to throw off its swaddling clothes and to become a city. Till it does that, it cannot justly claim to exercise the powers of cities or any power not given it expressly or by necessary implication.
The judgment appealed from is clearly right, and it should be affirmed.